Title: To George Washington from Frances Bassett Washington, 7 August 1793
From: Washington, Frances Bassett
To: Washington, George



Dear & honord Sir,
Mount Vernon August 7th 1793

I had the pleasure to receive your favor of the 28th of July on thursday morning—the melancholy event of Mrs Lears death filld me with the deepest concern, a woman so amiable & pleasing in her manners as I have always understood she was, must be a loss to all her acquaintence, & to her family an irreparable one.
the day after my last letter to you, I had the pleasure of receiving yours of the l0th of june, enclosed to me by my Brother Sam Washington; I beg leave my dear Sir to offer my most grateful acknowledgements, for the time you have devoted to the consideration of the interest of myself & Children, & for the advice you have so kindly given me, it will be my study in every act of my life to avoid your disapprobation, but inexperience & incapacity equally inspire me with a diffidence in judging of everything relating to plantation business, & I fear I may sometimes trouble you, with circumstances too trifling to deserve your attention. the room in the second story of my Overseers house, I shall have made ready as was proposed to receive the wheat, least it shoud not be in my power to deliver it in Alexandria immediately upon getting it out, but as soon as the overseer can form a judgement of the quantity there will be for Sale, I will get the favor of Mr Lewis or some acquaintence in Alexandria to engage it to a merchant there, & have it sent up as soon as possible.
it is I beleive necessary to have the house underpin[e]d with brick, & shall direct Reuben to go about it, the small quantity of lime which will be wanting for this purpose, I shall take the liberty of having carried from this place.

the good prospects for corn are I fear, already in great measure blasted by the dry weather, for this reason as well as others containd in your last favor, I shall not think of any thing more, than repairing the present Corn house, so as to make it a safe receptable for what is made.
by my agreement with the man who is to be a tenant next year on the cleard land in Berkely, I am obliged to send up four Negroes from this county at Christmas, viz., a man, woman & two children of ten & twelve years of age—there will then remain here, an old man of fifty, a lad of sixteen or seventeen & a Boy of twelve years old, & two women, besides the old woman who has been confined to the house for four months past—there was only two small cabbins built up for the accomodation of all the negroes now there, they will still be wanting when only four are moved away, the logs of which they are built are new & good, & I shall endeavour to have the roofs repaird in the least expensive manner, so as to make them comfortable—I have a young Negro Man in Berkely, that I am at some loss what to do with—he refused to be hired with the other Negroes, & solicited me to let him come & live near me—this however I shall not suffer, if you think the hands I have already mentiond, are enough to keep the farm in proper order—if he is hired which must be the case if not wanting down here, I shoud suppose the best way woud be, to let him choose a master in the part of the country he now is, or let him go with the land that now remains to be rented up there—The only apology I can make my dear Sir for this long letter, is to beg that it may not be allowd to take up your attention, untill it perfectly agrees with your convenience & leisure—& altho’ your letters afford me more happiness, than almost any other circumstance, it is painful to consider that they add anything to the writing business, which constantly engrosses you My Sister Milly desires you will accept her best thanks for the cloak you have been so good as to present her, she joins in warmest wishes for your health & happiness with your gratefully affectionate

Frances Washington

